DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6, 8-9, 12-13, and 15-18 are currently pending with claims 2, 7, 10-11, and 14 being canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-9, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al. US Patent 9,693,733 (hereinafter Altmann) in view of Tegg et al. US Patent 9,339,331 (hereinafter Tegg) and Marrs et al. US Publication 2017/0065227 (hereinafter Marrs), and in further view of Grunewald et al. US Publication 2013/0304047 (hereinafter Grunewald).
Regarding claim 1, Altmann discloses an intravascular catheter system (Figure 1) comprising: a central housing having opposed proximal and distal portions (element 10),  an elongated catheter shaft operatively associated with the distal portion of the housing 
Tegg teaches an irrigating basket catheter that includes a plurality of electrodes on splines (Figure 2b elements 36 which include the unlabeled electrodes on them), a central support wire (element 31, Figure 2b) including a irrigating lumen/conduit (element 32) that surrounds the central support wire so as to define an irrigation gap therebetween (Figures 2a-b where element 32 is much larger than central wire 31 allowing fluid to flow in the gap), wherein the irrigation lumen has an open distal end adjacent the distal portion of the basket assembly to allow for the egress of irrigation fluid from the irrigation gap (element 34a is an opening on the distal end of the that is adjacent the distal end of the basket catheter as per Figure 2B that allows fluid flow of the irrigating fluid) and also includes that the irrigating conduit is located near the proximal portion of the housing (Figure 1 elements 1,3, 5 which all allow for fluid to pass 
In the event that the Applicant interprets “open distal end” narrowly, Altman already discloses the irrigating lumen which would have an open end as shown in 6A, Tegg is simply being utilized to show that the irrigating lumen can also be the one that surrounds the control wire (elements 17 and 23 of Altmann). Once this combination was made whether the fluid egresses out of a weeping port at the distal end as explicitly shown in Tegg (as mentioned above) or out an open distal end of the lumen as suggested by Altmann, the end result would be comparable. The only difference would be the direction of the fluid flow which the skilled artisan would have considered obvious as there are a finite number of directions one could irrigate towards from the lumen all of which would have yielded very predictable results depending on the artisan’s desired purpose of the fluid (cooling the tissue or the electrodes if ablating).
Altman discloses a “sprocket” in the claimed location (element 35) but the sprocket design of Altman does not have the grooves for holding the splines in an outer 
Tegg however does not disclose the arcuate spacer that covers each of the spaced apart electrical conductors and maintains the radial spacing between the conductors and an inner wall of the catheter shaft. Marrs teaches a basket catheter that includes a sprocket with outer grooves for the splines (sprocket 182, splines 30a-d, see Figures 17-18 and 25) and an arcuate spacer (element 186) that covers each spaced apart group of electrical conductors (Figure 17 and 25 which shows the spacer 186 covering each of the splines where they are exposed on the outer grooves of the sprocket) and maintains radial spacing between the conductors and an inner wall of the catheter shaft (element 196 keeps the splines in place within the grooves of the 
Grunewald teaches a catheter that includes raised electrodes (elements 530 as per Figure 9B) that include ramps provided at opposed ends of each mapping electrode ([0064]-[0065] which details that the electrodes are sloped where the center is 2mm then ramps downward to 1.7mm) and that there is an additional coating between the electrode ends and the support shaft that provides a smooth transition between an outer surface of a tubular spline and the outer surface of the electrode. It would have been obvious to the skilled artisan before the effective filing date to utilize the ramps and sloped electrode as taught by Grunewald with the raised electrodes of Altmann in order to provide a smooth transition between the electrode and spline so as to prevent unnecessary tissue damage during use or placement.
Regarding claim 3, Altmann discloses that the basket assembly (Figures 1-2) is adapted and configured to transition between a first position in which the splines are compressed radially inwardly toward the central support wire for insertion and delivery (Figure 2 which shows the splines closer to the central support wire 17) and a second position in which the splines are spread radially outwardly away from the central support wire for physiological mapping (Figure 1 which shows the splines in a spread out configuration).
Regarding claim 4-5, Altmann discloses that the basket assembly includes at least four (as well as six) circumferentially arranged splines (Figures 1 and 4A-B which shows up to 8 splines).

Regarding claim 8, Altmann discloses that each of the circumferentially arranged splines has at least three spaced apart generally cylindrical mapping electrodes thereon (electrodes 240 spaced along the splines as shown in Figures 4A-B).
Regarding claim 9, Altman discloses mapping electrodes (elements 240, see also column 1 lines 20-66 mentions mapping as the primary function) but does not technically disclose the materials for these electrodes. Altmann does however teach that the electrodes used at the distal tip (not along the splines) are constructed from an electrically conductive biocompatible material selected from the group consisting of platinum, platinum iridium alloy, MP35N and stainless steel (column 2 lines 11-20). Given that Altman was aware of and utilized the claimed materials for some of the electrodes, it would have been obvious to the skilled artisan before the effective filing date to utilize these materials for the remaining electrodes as predictable results would have ensued (allowing for sensing, mapping, or ablating via known conductive and biocompatible materials).
Regarding claim 12, Altmann discloses that the elongated sprocket (of Tegg and Marrs) has a control bore (circular gap for element 23 within the disk 35) extending therethrough for accommodating the central support wire (element 17) and the irrigation lumen (element 23), where Tegg teaches the irrigating lumen being around the control wire (as mentioned above) as well as the overall piece being claimed as specifically being a sprocket (see contents of rejected claim 11 above). Tegg additionally teaches 
Regarding claim 13, Altmann discloses that the electrical conduit has an electrical connector operatively associated with a proximal end thereof for communicating with a power source (elements 40 and 212, column 9 lines 36-41, which details that the wires pass through the proximal end of the catheter and handle to communicate with a mapping or ablation system both of which inherently includes a power source as is known in the art).
Regarding claim 15, Altmann discloses an irrigation lumen (as mentioned above) which would allow the fluid to exit at the distal end but has a slightly different design and is silent on the exit being a weeping hole. Tegg teaches that the irrigation lumen has at least one weeping hole (element 34b) adjacent the proximal portion of the basket assembly to allow for the egress of irrigation fluid from the irrigation gap (Figure 2b which shows the holes location with respect to the surrounding components). Given this teaching, it would have been obvious to the skilled artisan before the effective filing date to utilize the weeping hole as the fluid exit as taught by Tegg in lieu of the distal opening as taught by Altmann as the two holes are art recognized equivalents of each other and would have both allowed for an egress of fluid at the distal end of the device. The change in location of the irrigating fluid exit is a matter of design choice as both provide the same exact functionality of allowing irrigating fluid to exit.

Regarding claim 18, Altmann discloses that each of the electrical conductors are free of contact with the sprocket (element 210 is an insulating sheath that surrounds the conductors 40 and by extension prevents contact with 35; the sprocket is rendered obvious above via Tegg).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claim 17 includes that each elongated central support wire is in contact with an outer surface of the sprocket, which is impossible due to the insulating cover/layer 210 of Altmann. The skilled artisan before the effective filing date would have no reason to strip the material (210) at the sprocket’s location (35) without express use of the Applicant’s original disclosure as a blueprint for doing so.
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. The Examiner’s stance is unchanged from the After Final response (01/27/2022) where it was concluded that the design change between the sprocket and the disc with holes in it are interchangeable as a matter of design choice as both perform the same function of maintaining the splines (central support member, sheath, and conductive wires) in a fixed path within the lumen of the elongated catheter shaft and are located in the same location as claimed. Whether one was utilized or the other, the results would have been predictable given the explicit teaching in the prior art of record (above).
To further reinforce this, Saab at US Patent 5,624,392 shows that the internal passageways are known to be interchangeable between interior and more exterior akin to the sprocket of Tegg (see Figures 7-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794